Name: Commission Regulation (EC) NoÃ 1597/2005 of 29 September 2005 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy
 Date Published: nan

 30.9.2005 EN Official Journal of the European Union L 254/53 COMMISSION REGULATION (EC) No 1597/2005 of 29 September 2005 on the issuing of export licences for wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 883/2001 of 24 April 2001, laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector (1), and in particular Article 7 and Article 9(3) thereof, Whereas: (1) Article 63(7) of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (2), limits the grant of export refunds for wine-sector products to the volumes and expenditure contained in the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations. (2) Article 9 of Regulation (EC) No 883/2001 lays down the conditions under which the Commission may take specific measures to prevent an overrun of the quantity laid down or the budget available under the said Agreement. (3) On the basis of information on export licence applications available to the Commission on 28 September 2005, the quantity still available for the period until 15 November 2005, for destination zone (2) Asia, referred to in Article 9(5) of Regulation (EC) No 883/2001, could be exceeded unless the issue of export licences with advance fixing of the refund is restricted. Therefore, a single percentage for the acceptance of applications submitted from 21 to 27 September 2005 should be applied and the submission of applications and the issue of licences suspended for this zone until 16 November 2005, HAS ADOPTED THIS REGULATION: Article 1 1. Export licences with advance fixing of the refund for wine-sector products for which applications are submitted from 21 to 27 September 2005 under Regulation (EC) No 883/2001 shall be issued in concurrence with 61,95 % of the quantities requested for zone (2) Asia. 2. The issue of export licences for wine-sector products referred to in paragraph 1 for which applications are submitted from 28 September 2005 and the submission of export licence applications from 30 September 2005 for destination zone (2) Asia shall be suspended until 16 November 2005. Article 2 This Regulation shall enter into force on 30 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 128, 10.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 908/2004 (OJ L 163, 30.4.2004, p. 56). (2) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1188/2005 (OJ L 193, 23.7.2005, p. 24).